United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0573
Issued: August 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 17, 2020 appellant filed a timely appeal from a December 17, 20191 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
On appeal to the Board appellant requested an appeal from an October 3, 2019 Board decision issued under Docket
No. 19-0425. Decisions and orders of the Board are final 30 days after issuance and not subject to further review. 20
C.F.R. § 501.6(d). Therefore, the Board will not reconsider the findings and conclusions reached in the October 3,
2019 decision on appeal.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 17, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly denied waiver of recovery of the overpayment
of compensation for the period from November 16, 2006 through January 6, 2018; and (2) whether
OWCP properly required recovery of the overpayment by deducting $350.00 from appellant’s
continuing compensation payments every 28 days.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 19, 1991 appellant, then a 47-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on that date he injured his right knee when his foot slipped between the
edge of a mail cage and a loading platform while in the performance of duty. On August 2, 1991
OWCP accepted his claim under File No. xxxxxx486 for sprain, right knee. On August 27, 1991
appellant underwent arthroscopy of the right knee, partial medial meniscectomy, and
chondroplasty. By decision dated June 1, 1993, OWCP granted him a schedule award for 38
percent permanent impairment of his right lower extremity. On May 16, 2000 it expanded
acceptance of appellant’s claim to include post-traumatic degenerative joint disease of the right
knee.
On November 27, 2000 appellant filed a traumatic injury claim (Form CA-1) alleging that
on that date, as he was pushing a truck onto a scale, it stopped abruptly causing his left knee to
twist while in the performance of duty. On December 14, 2000 OWCP accepted this claim under
File No. xxxxxx888 for left knee strain. It subsequently expanded the acceptance of this claim to
include bilateral degenerative joint disease. OWCP administratively combined appellant’s claims
on May 15, 2002.5 Appellant later underwent bilateral total knee arthroscopies.
On May 2, 2002 appellant returned to light-duty work six hours a day. By decision dated
March 11, 2003, OWCP determined that the position of modified mail handler, fairly and
reasonably represented his wage-earning capacity. It reduced appellant’s compensation to reflect
his loss of wage-earning capacity (LWEC). By decision dated July 2, 2003, OWCP granted him
a schedule award for 50 percent permanent impairment of his left lower extremity. By decision
dated September 29, 2003, it granted appellant a schedule award for an additional 12 percent
permanent impairment of his right lower extremity, for a total 50 percent permanent impairment.
The period of the schedule award was June 15, 2003 through November 15, 2006.
On August 21, 2006 appellant informed OWCP that he was concurrently receiving Federal
Employees Retirement System (FERS) benefits and Social Security Administration (SSA)
benefits. In a letter dated September 21, 2006, OWCP informed appellant that, when his schedule
4

Docket No. 19-0425 (issued October 3, 2019).

5
OWCP administratively combined OWCP File Nos. xxxxxx304, xxxxxx547, xxxxxx608, and xxxxxx888 with
the current file, OWCP File No. xxxxxx486, which serves as the master file.

2

award ended on November 15, 2006, he would need to elect either benefits under the Civil Service
Retirement System or FECA benefits of $717.00 every 28 days. On October 6, 2006 appellant
elected to receive FECA benefits, effective November 15, 2006. In a letter dated November 16,
2006, OWCP informed appellant that, when his schedule award ended on November 15, 2006, he
would return to his former compensation rate based on his March 11, 2003 LWEC. It listed his
continuing compensation payments beginning December 23, 2006 as $510.76. OWCP informed
appellant that FECA required his wage-loss compensation benefits to be reduced if he began
receiving SSA retirement benefits based on his age and federal service. It notified him of his
obligation to report receipt of such retirement benefits to avoid an overpayment of compensation.
On October 23, November 2, and December 18, 2017 OWCP provided SSA with a form
for calculation of dual benefits. SSA responded on January 19, 2018 and indicated that, beginning
October 2005, appellant’s SSA rate including his federal employment under FERS was $1,191.20
per month. The SSA rate that appellant was entitled to without his federal employment was
$797.40. By December 2017, these rates increased to $1,542.10 and $1,032.30 respectively.
In a letter dated February 8, 2018, OWCP informed appellant that he had been receiving a
prohibited dual benefit resulting in an overpayment. It noted that the portion of SSA benefits
earned as a federal employee was part of his retirement and that the receipt of wage-loss
compensation under FECA and federal retirement was prohibited. OWCP adjusted appellant’s
FECA benefits to account for his SSA offset of $470.58, which reduced his FECA wage-loss
compensation payments from the gross amount of $881.00 to $410.42.
In a preliminary determination dated March 22, 2018, OWCP advised appellant that he had
received a $68,670.27 overpayment of compensation for the period from October 1, 2005 through
January 6, 2018 because it failed to offset his FECA benefits by the portion of SSA retirement
benefits he had received. It found him at fault in the creation of the overpayment because he
accepted payments, which he knew or should reasonably have known were incorrect. OWCP
advised appellant that he could submit evidence challenging the fact, amount, or fault finding and
request waiver of recovery of the overpayment. Additionally, it provided an overpayment action
request form and informed him that, within 30 days, he could request a telephone conference, a
final decision based on the written evidence, or a prerecoupment hearing. OWCP requested that
appellant complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation.
On April 4, 2018 appellant requested a waiver and a prerecoupment hearing with a
representative of OWCP’s Branch of Hearings and Review. He disagreed that the overpayment
occurred and with the amount of the overpayment, and requested waiver. Appellant asserted that
he had paid into SSA for 42 years and only worked for the Federal Government for 12½ years. He
further alleged that he did not begin receiving FECA wage-loss compensation benefits
concurrently with his SSA benefits until November 16, 2006 rather than October 1, 2005 as found
by OWCP.
Appellant completed a Form OWCP-20 on March 30, 2018. He listed his SSA benefits as
$1,408.00 with combined household benefits of $2,703.00. Appellant noted that his disabled son
also received supplemental income of $334.00. He listed his pension income from armed services
retirement variously as $3,213.00 and $3,152.84, Department of Veterans Affairs (VA) disability

3

as $3,494.91 and FECA benefits of $410.42 for his total monthly income of between $8,466.17
and $8,525.42. Appellant noted his wife’s SSA benefits were $859.00 and included his son’s
benefits of $436.00 to reach total monthly income of $10,156.11. He listed his wife and his 50year-old disabled son as his dependents. Appellant noted his monthly expenses to include housing
of $705.95, food expenses of $900.00, clothing expenses of $400.00, utilities of $1,005.00, and
other expenses of $4,304.71. He provided a list of other debts paid by monthly installments of
$3,474.00 for a total monthly expense of $9,747.05. Appellant indicated that he had funds on hand
in the amount of $1,482.00. He provided a detailed list of his monthly expenses.
On September 25, 2018 appellant provided additional financial information supporting his
minimum monthly payments on credit cards and other monthly expenses. He included a statement
from SSA regarding his adult disabled son’s disability benefits. Appellant included within his
expenses payments for his disabled adult son’s television, internet, and telephone in the amount of
$216.00, his water bill of $90.00, his electric bill of $230.00, as well as credit cards in his son’s
name with minimum payments totaling $272.25. He also included $183.00 for his grandson’s car
payment.
By decision dated November 29, 2018, OWCP’s hearing representative found that OWCP
properly determined that appellant had received an overpayment of compensation for which he
was at fault as he had received dual benefits from SSA and OWCP and, therefore, was not entitled
to waiver of recovery. However, he modified OWCP’s preliminary determination of overpayment
finding that appellant had received an overpayment in the amount $63,148.71 for the period of
November 16, 2006 through January 6, 2018. OWCP’s hearing representative determined that
appellant had sufficient income for recovery of the overpayment. He determined that appellant’s
adult son was not a dependent and reduced appellant’s expenses for his support. The hearing
representative further reduced appellant’s expenses by the amount of his grandson’s car payment
as he did not accept appellant’s argument that this was payment for services rendered. He
determined that appellant and his wife had monthly income of $9,320.00 and monthly expenses of
$4,570.33. The hearing representative determined that monthly repayment of $1,000.00 was
appropriate, but that, as the vast majority of appellant’s monthly income was not from FECA
benefits, a two-part repayment scheme was necessary with recovery of $350.00 from appellant’s
continuing FECA benefits and the remaining $620.83 submitted by appellant through a monthly
check.
Appellant appealed the November 29, 2018 decision to the Board on December 18, 2018.
In its October 3, 2019 decision, the Board affirmed in part and set aside in part the November 29,
2018 decision. The Board found that OWCP properly determined fact and amount of overpayment
of compensation, $63,148.71, because appellant concurrently received SSA age-related retirement
benefits and FECA benefits for the period November 16, 2006 through January 6, 2018. The
Board determined, however, that appellant was not at fault in the creation of the overpayment of
compensation. The Board remanded the case for OWCP to consider waiver of recovery of the
overpayment.
By decision December 17, 2019, OWCP found that, based on the evidence, appellant
submitted regarding his income and expenses in 2018 his total monthly income was $9,320.00 and
his ordinary and necessary living expenses did not exceed $4,570.33. It determined that recovery
of the overpayment would not defeat the purpose of FECA as his monthly income exceeded his

4

monthly expenses by more than $50.00. OWCP further found that there was no evidence that
appellant relinquished a valuable right in reliance on the additional compensation or changed his
position for the worse in reliance on the erroneous compensation payment such that recovery
would be inequitable or against good conscience. It also found that the overpayment would
continue to be recovered in the manner described in the November 29, 2018 decision of the OWCP
hearing representative.
LEGAL PRECEDENT -- ISSUE 1
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.6
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.7
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.8 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.9
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse.10
OWCP’s regulations provide that, before seeking to recover an overpayment or adjust
benefits, it will advise the individual in writing that the overpayment exists and the amount of the
overpayment.11 The written notification must also include a preliminary finding regarding whether
6

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; A.F., Docket No. 19-0054 (issued
June 12, 2019).
7

A.C., Docket No. 18-1550 (issued February 21, 2019); Robert Atchison, 41 ECAB 83, 87 (1989).

8

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
9

N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.a(3).
10

20 C.F.R. § 10.437(a)(b).

11

Id. at § 10.431(a).

5

the individual was at fault in the creation of the overpayment.12 OWCP must inform the individual
of his right to challenge the fact or amount of the overpayment, the right to contest the preliminary
finding of fault in the creation of the overpayment, if applicable, and the right to request a waiver
of recovery of the overpayment.13 OWCP’s procedures provide that a preliminary finding of
overpayment must be provided within 30 days and must clearly identify the reason that the
overpayment occurred and the basis for any fault finding.14
OWCP’s procedures provide that if the claimant is determined to be without fault, then the
preliminary overpayment determination should be released using a Form CA-220215 along with
an OWCP-20 within 30 days of the date the overpayment is identified.16
OWCP’s procedures further specify that the preliminary finding of overpayment also
informs the claimant of the right to submit additional evidence and argument, if the claimant
disagrees with the fact or amount of the overpayment and if the claimant feels the overpayment
should be waived. Additional evidence and arguments must be submitted by the claimant within
30 days of the date of the letter.17
The Board has held that OWCP must rely on current financial information when
determining eligibility for waiver of recovery of an overpayment.18

12

Id. at § 10.431(d).

13

Id.

14

See R.O., Docket No. 16-1836 (issued May 23, 2017)(finding that if a case is remanded to OWCP for additional
development regarding waiver of recovery of an overpayment, OWCP should issue a new preliminary finding
regarding fault, providing appellant with new appeal rights, including the right to a prerecoupment hearing, and the
opportunity to submit current financial information which OWCP will evaluate to properly determine whether the
overpayment should be waived.); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.300.5(a) (September 2018)(The Board notes that this provision of the procedure
manual was updated in September 2020 following the issuance of OWCP’s December 17, 2019 decision.).
15

Id.; Id. at Chapter 6.100.3.d.(2).

16

Supra note 8.

17

Id.

18
C.S., Docket No. 17-2013 (issued April 11, 2018); I.P., Docket No. 12-1683 (issued January 25, 2013); C.S.,
Docket No. 12-0313 (issued October 23, 2012) (OWCP must rely on current financial information when determining
eligibility for waiver of an overpayment), Thomas E. Ray, 51 ECAB 344 (2000) (the Board remanded the case for
further development on the issue of waiver where OWCP relied on three-year-old financial information in its waiver
determination); Carol R. Graham, Docket No. 02-2198 (issued February 4, 2003) (the Board remanded the case for
further development on the issue of waiver as OWCP relied on financial information that was 16 months old in
determining the claimant s eligibility for waiver of the overpayment); Ronald E. Smith, 36 ECAB 652 (1985) (the
Board found that OWCP should have attempted to obtain current financial information prior to determining the
claimant s eligibility for waiver).

6

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
On prior appeal, by decision dated October 3, 2019, the Board affirmed OWCP’s finding
that appellant received an overpayment of compensation in the amount of $63,148.71 because he
concurrently received SSA age-related retirement benefits and FECA benefits for the period
November 16, 2006 through January 6, 2018. The Board found, however, that he was not at fault
in the creation of the overpayment of compensation. The Board remanded the case for OWCP to
consider waiver of recovery of the overpayment.
On remand, OWCP reviewed the March 30, 2018 overpayment recovery questionnaire
previously submitted after its initial preliminary overpayment determination of March 22, 2018.
It did not provide appellant with a Form CA-2202, preliminary notice of overpayment, advising
him of the overpayment for which he was without fault or a Form OWCP-20, overpayment
recovery questionnaire, to obtain updated evidence of his financial status as required by its
procedures.19 The Board has held that, if a case is remanded to OWCP for additional development
regarding wavier of recovery of an overpayment, OWCP should issue a new preliminary finding
noting the Board’s determination that appellant was without fault and provide appellant with new
appeal rights, including the right to a prerecoupment hearing, and the opportunity to submit current
financial information which OWCP will evaluate to properly determine whether the overpayment
should be waived.20 As noted above, OWCP must rely on current financial evidence when
determining eligibility for waiver of an overpayment.21 Consequently, as it did not comply with
its procedures or Board case law, the case will be remanded for OWCP to provide appellant with
a new preliminary determination of overpayment and Form OWCP-20. Following such further
development as deemed necessary, OWCP shall issue a de novo decision.22
CONCLUSION
The Board finds that this case is not in posture for decision.

19

Supra note 8.

20

See C.G., Docket No. 15-0891 (issued August 9, 2016)(OWCP failed to issue a new preliminary decision after a
remand from the Board on the issue of waiver, which infringes on appellant’s procedural rights); B.T., Docket No. 141909 (issued May 19, 2015)(The Board found that OWCP’s failure to issue a preliminary determination following the
Board’s remand of an overpayment case infringed appellant’s procedural rights under its regulations at 20 C.F.R.
§§ 10.431-432); J.R., Docket No. 12-0986 (issued November 13, 2012).
21

Supra note 19.

22

In view of the Board’s disposition of Issue 1, it is premature to address Issue 2.

7

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

8

